FOURTH AMENDMENT
TO
EMPLOYMENT AGREEMENT
BETWEEN
MARINER ENERGY, INC.
AND
C. KEN BURGESS


     THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this "Fourth Amendment") is
made and entered into by and between MARINER ENERGY, INC. (the "Company") and C.
KEN BURGESS ("Employee").

W  I  T  N  E  S  S  E  T  H  :

     WHEREAS, (i) the Company and Employee entered into that certain Employment
Agreement dated effective as of October 5, 1998 (the “Original Employment
Agreement”), and (ii) the Original Employment Agreement was amended pursuant to
(A) that certain First Amendment to Employment Agreement effective as of October
1, 1999 (the “First Amendment”), by and between the Company and Employee, (B)
that certain Second Amendment to Employment Agreement effective as of January 1,
2000 (the “Second Amendment”), by and between the Company and Employee, and (C)
that certain Third Amendment to Employment Agreement effective as of January 1,
2001 (the “Third Amendment”), by and between the Company and Employee (the
Original Employment Agreement as amended by the First Amendment, the Second
Amendment and the Third Amendment is referred to herein as the “Employment
Agreement”); and

     WHEREAS, the Company and Employee desire to further amend the Employment
Agreement as hereinafter provided;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:

     1.     Paragraph 1 of the Employment Agreement is hereby amended to read in
its entirety as follows:

“1. Employment.



During the period from and including the Effective Date through and including
December 3, 2001, Company hereby employs Employee as an employee of Company to
perform such duties and responsibilities and act in such capacity as may from
time to time be determined by Company. From and after September 12, 2001,
Company hereby employs Employee to serve as Vice President – Drilling and
Production of Company. The permanent place of Employee’s employment shall be at
a location within a 50-mile radius of the central business district of the City
of Houston, Texas; provided, however, Employee shall be required to undertake
such ordinary and usual travel as is necessary to properly discharge his duties
and responsibilities hereunder. Employee hereby accepts such employment, and
agrees to serve Company faithfully, diligently and in a good and workmanlike
manner.”


     2.     Paragraph 2 of the Employment Agreement is hereby amended to read in
its entirety as follows:

“2. Term.



The term of employment shall be for a term beginning on and including the
Effective Date through and including September 30, 2002, subject, however, to
the provisions of paragraph 3.”


     3.     Paragraph 3.9 of the Employment Agreement is hereby amended to read
in its entirety as follows:

“3.9 As used in this Agreement, the term "Good Reason" means any one or more of
the following events has occurred:


3.9.1 The assignment to Employee of any duties materially inconsistent with
Employee’s position (including office, title and reporting requirements),
authority, duties or responsibilities with Company or any other action that
results in a material diminution in, or interference with, such position,
authority, duties or responsibilities, and any such assignment or action is not
cured within thirty (30) days after Employee has provided Company with written
notice of such assignment or action;

3.9.2 The assignment to Employee of any duties materially inconsistent with The
failure to continue to provide Employee with office space, related facilities
and support personnel (including, but not limited to, administrative and
secretarial assistance) (a) that are both commensurate with Employee’s
responsibilities to and position with Company and not materially dissimilar to
the office space, related facilities and support personnel provided to other
employees of Company having comparable responsibility to that of Employee or (b)
that are physically located at Company’s principal executive offices, and any
such failure is not cured within thirty (30) days after Employee has provided
Company with written notice of such failure;

3.9.3 The assignment to Employee of any duties materially inconsistent with Any
(a) reduction in Employee’s monthly salary as established in paragraph 5
(including subsequent increases), (b) reduction in, or failure to allow or
continue Employee’s participation in, any employee benefit plan or program
(except when such benefit plan or program is replaced with another benefit plan,
program or arrangement that provides Employee, in the aggregate, with reasonably
comparable benefits) in which Employee is participating or is eligible to
participate prior to such reduction or failure (other than as a result of the
expiration of such plan or program), and any such reduction, discontinuance or
failure is not cured within thirty (30) days after Employee has provided Company
with written notice of such reduction or failure;

3.9.4 The assignment to Employee of any duties materially inconsistent with The
relocation of Employee’s or Company’s principal office and principal place of
Employee’s performance of his duties and responsibilities to a location more
than 50 miles outside of the central business district of the City of Houston,
Texas; or

3.9.5 The assignment to Employee of any duties materially inconsistent with A
breach of any material provision of this Agreement by Company (other than any
breach described in paragraphs 3.9.1, 3.9.2, 3.9.3, and 3.9.4) which is not
cured within thirty (30) days after Employee has provided Company with written
notice of such breach.”


     4.     Paragraph 5 of the Employment Agreement is hereby amended to read in
its entirety as follows:

“5. Salary.



5.1 As compensation for his services rendered to Company hereunder for the
period October 5, 1998 ¯ December 31, 1999, Company shall pay to Employee a
salary at the rate of $11,250.00 per month.

5.2 As compensation for his services rendered to Company hereunder for the
period January 1, 2000 ¯ December 31, 2000, Company shall pay to Employee a
salary at the rate of $11,791.66 per month.

5.3 As compensation for his services rendered to Company hereunder for the
period January 1, 2001 ¯ August 31, 2001, Company shall pay to Employee a salary
at the rate of $12,970.83 per month.

5.4 As compensation for his services rendered to Company hereunder on and after
September 1, 2001, Company shall pay to Employee a salary at the rate of
$14,166.66 per month.

5.1 Employee’s salary may be reviewed at such time as may be determined by
Company, and Company may at its discretion increase this salary. Employee’s
salary shall be paid in two equal monthly installments, payable on the fifteenth
and last days of each month (or on the first business day of Company thereafter
if any such payment date is not a business day of Company), subject to any and
all necessary withholdings and deductions.”




     5.      All references to “this Agreement” contained in the Employment
Agreement shall be deemed to be a reference to the Employment Agreement, as
amended by this Fourth Amendment.

     6.      This Fourth Amendment is made and will be performed under, and
shall be governed by and construed in accordance with, the law of the State of
Texas.

     7.     Except as amended by this Fourth Amendment, the Employment Agreement
shall remain in full force and effect.

     8.      This Fourth Amendment may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.

     IN WITNESS WHEREOF, the Company and Employee have executed this Fourth
Amendment to be effective as of September 1, 2001.

MARINER ENERGY, INC.

By:

--------------------------------------------------------------------------------

Richard R. Clark
Executive Vice President "COMPANY"



--------------------------------------------------------------------------------

C. Ken Burgess "EMPLOYEE"